Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
The Amendment filed September 6, 2022 has been entered. 
Amendments and arguments presented therein overcome the previous objection(s) in this application.
Claim 1 has been amended to incorporate the previously indicated allowable subject matter of now-canceled claim 3.
Claims 21-22 are rejected over the previously applied reference(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over the Prior Art Fig. 1a of the present application in view of US 2004/0012478 to Taguchi et al. (“Taguchi”).
With respect to claim 21, the prior art Fig. 1a of the present application discloses a switch, comprising: 
a switch housing (e.g., as discussed below); 
a contact system (e.g., 1) and a base (e.g., 2) disposed in the switch housing; 
a resistive element (e.g., R1) for diagnosing a state of a switch, the resistive element (e.g., R1) having a specific resistance value; and 
at least two terminals (e.g., 3 and 4) leading from the base (e.g., 2);
wherein the resistive element (e.g., R1) is a conductive layer disposed on (e.g., R1 is conductive and is disposed on 2 as discussed below) the base (e.g., 2), the terminals (e.g., 3 and 4) being electrically connected by the conductive material (e.g., the above discussed conductive layer for R1) directly (e.g., there is no intervening element in the connections from 3 and 4 to R1).  The prior art Fig. 1a of the present application fails to disclose that (1) a switch housing is used for the switch 1 in the prior art Fig. 1 of the present application and (2) resistor R1 is disposed on a plastic base 2.  However, use of a housing for a component was notoriously well-known to a person of ordinary person in the art before the effective filing date of US 2004/0012478 to Taguchi et al. (“Taguchi”) discloses in Figs. 1-3 that a resistor layer (e.g., 21) may be disposed on top of a plastic base (e.g., 2 formed of epoxy resin (Para. 39), which is a polymer plastic).  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to, (1) for switch 1 in the prior art Fig. 1a of the present application, use the notoriously well-known housing for a component because such a modification provides environment protection of switch 1 in the prior art Fig. 1a of the present application and (2) form the resistor R1 and base 2 in the prior art Fig. 1a of the present application by using the method of disposing a resistor layer on top of a plastic base disclosed in Taguchi because such an integration reduces costs/space.
With respect to claim 22, the conductive layer (e.g., R1) is disposed on an inner side and/or an outer side of the base.  

Response to Arguments
Applicant's arguments filed September 6, 2022 have not been found persuasive.  For example, Applicant argues that the Prior Art Fig. 1a of the present application in view of US 2004/0012478 to Taguchi et al. does not disclose that the resistive element is a conductive layer disposed on the base, the terminals being electrically connected by the conductive material directly as required in claim 21.  However, as stated above in the main body of the rejection and reiterated as follows, such features are disclosed in the proposed combination.  For example, in the Prior Art Fig. 1a of the present application, the resistive element (e.g., R1) is a conductive layer disposed on (e.g., R1 is conductive and is disposed on 2 as discussed below) the base (e.g., 2), the terminals (e.g., 3 and 4) being electrically connected by the conductive material (e.g., the above discussed conductive layer for R1) directly (e.g., there is no intervening element in the connections from 3 and 4 to R1).  The prior art Fig. 1a of the present application fails to disclose that (1) a switch housing is used for the switch 1 in the prior art Fig. 1 of the present application and (2) resistor R1 is disposed on a plastic base 2.  However, use of a housing for a component was notoriously well-known to a person of ordinary person in the art before the effective filing date of US 2004/0012478 to Taguchi et al. (“Taguchi”) discloses in Figs. 1-3 that a resistor layer (e.g., 21) may be disposed on top of a plastic base (e.g., 2 formed of epoxy resin (Para. 39), which is a polymer plastic).  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to, (1) for switch 1 in the prior art Fig. 1a of the present application, use the notoriously well-known housing for a component because such a modification provides environment protection of switch 1 in the prior art Fig. 1a of the present application and (2) form the resistor R1 and base 2 in the prior art Fig. 1a of the present application by using the method of disposing a resistor layer on top of a base (e.g., base 2 in Prior Art Fig. 1a of the present application) as suggested in Taguchi because such an integration reduces costs/space
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.

Allowable Subject Matter
Claims 1-2, 4, and 7-13 are allowable.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNG KIM/
Primary Examiner, Art Unit 2842